PER CURIAM.
Appellants, out-of-state residents owning residential property in Florida, appeal a final judgment dismissing their amended complaint with prejudice. Appellants argue that the Save Our Homes Amendment, which placed a cap on the amount the assessed value of Florida homestead property could be increased annually, and Amendment 1, which was adopted by popular referendum in 2008 and which, among other things, made a portion of an existing homestead exemption portable to newly-purchased homestead property, violated their rights under the Privileges and Immunities Clause and the dormant Commerce Clause of the United States Constitution. As the trial court rightly determined, we have previously rejected these arguments. See Bruner v. Hartsfield, 23 So.3d 192 (Fla. 1st DCA 2009); Lanning v. Pilcher, 16 So.3d 294 (Fla. 1st DCA 2009); Reinish v. Clark, 765 So.2d 197 (Fla. 1st DCA 2000). As such, we affirm the final judgment. We reject the argument on cross-appeal without comment.
AFFIRMED.
WEBSTER, DAVIS, and VAN NORTWICK, JJ, concur.